 In the Matter Of WORTHINGTON CREAMERY AND PRODUCE COMPANYandGENERAL DRIVERS, HELPERS, WAREHOUSE, PRODUCE AND CREAMERYEMPLOYEES UNION, LOCAL 909, AFFILIATED WITH TEAMSTERS JOINTCOUNCIL No. 34, A. F. OF L.Case No. C-2673.-Decided August 04,143DECISIONANDORDEROn July 14, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand that it had not engaged in certain other unfair labor practices,and recommending that it cease and desist from the unfair labor prac-tices found and take certain affirmative action, as set out in the copyof the Intermediate Report attached hereto, and that the complaint,as amended, be dismissed as to the remaining allegations.-None ofthe parties filed exceptions to the Intermediate Report or maderequest for oral argument before the Board.The Board has con-sidered the rulings of the Trial Examiner at the hearing and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the exceptions andqualifications noted below :1.The Trial Examiner found that the respondent dominated andinterfered with the formation and administration of the Independentand contributed financial and other support thereto.While we adoptthis finding, in so doing we find it unnecessary to rely upon the TrialExaminer's finding that the respondent is responsible for the activitiesof its only cashier, Russell Fowler, who participated in the formationand administration of the Independent.Although the status ofFowler is not free from doubt, we consider the evidence insufficientto support a finding that Fowler, who admittedly lacked supervisoryauthority, either representedmanagementor was identified with it inthe eyes of the employees.52 N. L.R. B., No. 21.121 122DEOISiONS OF NIATIONAL LABOR RELATIONS BOARD2.The Trial Examiner found that, by entering into a closed-shopcontract with the Independent, the respondent discriminated withregard to the hire and tenure and terms and conditions of employ-ment of its employees, and encouraged membership in the Independ-ent and discouraged membership in other unions in violation of Sec-tion 8 (3) of the Act, and that it thereby interfered with, restrained,and coerced its employees in violation of Section 8 (1) of the Act.We have held before, under similar circumstances, that such conductviolates Section 8 (1).'Accordingly, we find that, by entering intoan invalid closed-shop contract with the dominated Independent onJanuary 10, 1939, and again on September 17, 1941, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.As in thePalmercase, we find it unnecessary, in view of the state of the record and inview of our opinion-that we shall effectuate the policies of the Act byour remedial order, to determine whether by its conduct in enforcingthe closed-shop provision of these contracts the respondent, violatedSection 8 (3) of the Act. 'We shall, therefore, dismiss the allegationof the complaint, as amended,. that the respondent, by entering into,maintaining, and enforcing the contracts of January 10, 1939, andSeptember 17, 1941, with the Independent, discriminated against itsemployees, within the meaning of Section 8 (3) of the Act.3.The Trial Examiner found, and we agree, that in September 1939the respondent did not lock out and discharge its employees in theturkey-picking department in violation of Section 8 (3) of the Act.In so concluding, we find that the respondent's conduct in tempo-rarily closing the turkey-picking department was motivated not bythe concerted activity of its employees in petitioning for a wage in-crease but by economic considerations.4.The Trial Examiner found, and we agree, that, following thereopening of the turkey-picking department, the respondent delayedthe recall to work of employees Helms, Vestrum, Koepsell, and Rolbecause of their concerted activity in seeking a wage increase prior tothe shut-down, and thereby discriminated in regard to their hire andtenure of employment in violation of Section 8 (1) of the Act.How-ever, we do not concur in the further finding of the Trial Examinerthat the respondent's conduct was not violative of Section 8 (3) of theAct.We are of the opinion and we find that, irrespective of whethersuch concerted activity resulted from any interest or activity in alabor organization, such discrimination has the effect of discouragingthe formation of and membership in a labor organization, which isthe customary instrument utilized by employees in exercising the rightto engage in concerted activities for the purpose of collective bargain-SeeMatterof Palmer Fruit Company,51 N. L.R. B. 924. WORTHINGTON CREAMERY AND PRODUCE -COMPANY123ing or other mutual aid or protection, as guaranteed by Section 7 ofthe Act, and constitutes an unfair labor practice within the meaningof Section 8 (3) of the Act.2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Worthington Creameryand Produce Company, Worthington, Minnesota, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :-(a)Dominating or interfering with the administration of Inde-pendent Dairy & Produce Workers Union, or with the formation' oradministration of any other labor organization of its employees,and from contributing financial or other support to the said organ-ization or any other labor organization of its employees;(b)Recognizing Independent Dairy & Produce Workers Union asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment;(c)Giving effect to its contracts of January 10, 1939, and Septem-ber 17, 1941, with Independent Dairy & Produce Workers Union, orto any modification, extension, supplement, or renewal of either, or toany superseding contract with it, which may now be in force;(d)Discouraging membership in any labor organization of itsemployees by discriminating in regard to the hire or tenure ofemployment of its employees, or any term or condition of theiremployment ;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Independent Dairy & ProduceWorkers Union as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, and completely -disestablish Independent Dairy& Produce Workers Union as such representative;2 SeeMatter of Stehli c6 Co.,Inc., et al.,11 N.L. R. B. 1397,1451;Matter of Dow Ohem-tCal Company,13 N. L.R. B. 993, 1037.1 124DEMNONS OF NIATIONAL LABOR RELATIONS BOARD(b)Post immediately in conspicuous places in all the respondent'sestablishments, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stating(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a), (b), (c), (d), and(e) of this Order; (2) that the respondent will take the affirmativeaction setforth in paragraph 2 (a) of this Order; (3) that therespondent's employees are free to become and remain members ofany labor organization and that the respondent will not discriminateagainst any employee because of his membership or activity in anylabor organization; and (4) that the contracts of January 10, 1939,and September 17, 1941, with Independent Dairy & Produce WorkersUnion, or any modification, extension, supplement, or renewal of either,or any superseding contracts are invalid under the National LaborRelationsAct, without prejudice, however, to the assertion by theemployees of any legal rights thereunder; -(c)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, as amended, insofaras it alleges (1) that the respondent interfered with, restrained, andcoerced its employees by warning them, against affiliation with "out-side" unions, by disparaging the A. F. of L. and other unions, andby granting wage increases in order to discourage membership inGeneral Drivers, Helpers,Warehouse, Produce and Creamery Em-ployees Union, Local 909, affiliated with Teamsters Joint Council No.34, A. F. of L., and (2) that the respondent discriminated against itsemployees within the meaning of Section 8 (3) of the Act by lockingout and discharging them in September 1939, and by entering into,maintaining, and enforcing the contracts of January 10, 1939, andSeptember 17, 1941, with Independent Dairy & Produce WorkersUnion, be, and it hereby is, dismissed.CHAIRMAN MIIL.,Is took no part-in the consideration of the aboveDecision and Order. WORTHINGCREAMERYAND PRODUCE COMPANYINTERMEDIATE REPORTMr. Francis X. HelgesenandMr. Clarence A. Meter,for the Board.Mr. Arnold W. Brecht,ofWorthington, Minn., for the respondent.Mr. Bernard L. Simmer,of St. Paul, Minn., for the Union.Mr. F. B. Kalash,of Lakefield, Minn., for the Independent.STATEMENT OF THE CASE125Upon a charge duly filed onApril5, 1943, by General Drivers, Helpers, Ware-house, Produce and Creamery Employees Union, Local 909,affiliated with Team-sters Joint Council No. 34, A. F. of L., herein called the Union,the National LaborRelations Board, herein called the Board, by its Regional Director for the Eight-eenth Region(Minneapolis,Minnesota),issued its complaint dated May 1, 1943,against Worthington Creamery and Produce Company, herein called the respond-ent, alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(1) and (2) andSection 2(6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint and notice of hearing were duly servedupon the respondent,the Union and Independent Dairy & Produce Workers Union,herein called the Independent.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent:(1) on or about October 16, 193S, encouraged,assisted andparticipated in the formation of the Independent and from said date until May1, 1943, contributed to its support and dominated and interfered with its admin-istration;and (2)from on or about October 16, 1938, to May 1,1943, warned anddiscouraged its employees against affiliation with and activities on-behalf of unionswith outside affiliations,disparaged the American Federation of Labor and otherunions, and in or about September 1942, gave wage raises to its employees in orderto discourage membership and activity in the Union.On June 4, 1943,the respondent filed an answer,admitting certain allegationsof the complaint as to the nature of its business but denying that it had com-mitted anyunfair labor practices. ,On June 9, 1943,the Independent filed a "com-plaint in intervention"in which it denied in substance that the respondent hadcommitted any unfair labor practices.Pursuant to notice,a hearing was held at Worthington,Minnesota,on June 17and 18, 1943,before the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.During the hearing the Trial Examiner granted the Independ-ent's motion to intervene.The Board,the respondent,and the Independent wererepresented by counsel,and the Union by its representative.All parties partici-pated in the hearingFull opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues was afforded all parties.During the Board's case, counsel for the Board moved to amend,the complaintso as to allege a violation of Section 8 (3) of the Act in that the respondent on orabout September 20, 1939, locked out and discharged certain employees becauseof their concerted activities in attempting to secure wage increases.The respond-ent objected to the motion on the ground that the charges were barred by ]achesbut the respondent did not claim surprise.The motion was granted.At the closer 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Board's case, counsel for the Board moved to amend the amended com-plaint so as to conform the complaint to the proof so as to allege a further viola-tion of Section 8 (3) of the Act that the respondent on or about January 10,1939, entered into a written closed shop agreement with the Independent.Themotion was granted over the objections of both the respondent and the Independ-ent.The Board also moved to, conform the complaint to the proof as to datesand names. This motion was granted without objection.At the close of the hearing, counsel for the Board, the respondent and theIndependent argued orally before the undersigned.Although afforded an oppor-tunity to do so, none of the parties filed briefsUpon the, entire record in the ease and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI1.THE BUSINESS OF THE RESPONDENTThe respondent is a Minnesota corporation, having its principal office and placeof business at Worthington, Minnesota, where it is engaged in the purchase, proc-essing, sale and distribution of poultry, butter, eggs and 'other products.Therespondent operates branch plants at Slayton, Windom and Luverne, Minnesota,and at Rock Rapids, Iowa, and maintains approximately 25 buying stations insouthwestern Minnesota and northwestern Iowa, as well as truck routes for thecollection of poultry, eggs and other products.During the 12 months ending March 1, 1943, the respondent purchased rawmaterials valued at more than $3,000,000, which were shipped to the Worthing-ton plant, herein called the plant, from points outside of the State of Minnesota.During the same period of time, sales, of the respondent amounted to approxi-mately $4,750,00, 95 percent of which represented shipments from the plant topoints outside the State of Minnesota.Excepting the fact, hereinafter discussed,that the Independent is recognized by the respondent as, the bargaining agent forall of its employees, this case is concerned only with the plant at Worthington.The respondent employed about 140 employees at the plant in October 1938.IITHE ORGANIZATIONSINVOLVEDGeneral Drivers, Helpers,Warehouse, Produce and Creamery EmployeesUnion, Local 909, affillat`ed with Teamsters Joint Council No. 34, A. F. of L., isa labor organization which admits to membership employees of the respondent.Independent Dairy and Produce Workers Union is an unaffiliated labor organi-zation whose membership is restricted to employees of the respondent.IIITHE UNFAIR LABOR PRACTICESA. The backgroundPrior to the formation of the Independent in 1938, it does not appear from theevidence that any labor organization organized or attempted to organize therespondent's employees.There is some evidence in the case that the Union hassince 1938 made some attempt.to organize the employees but the record is silentas to the nature and extent of the activities of the Union in this connection.The Board offered no proof to substantiate the allegations in the, complaintthat the respondent warned its employees against affiliation with and activitieson behalf of unions with outside affiliations,made disparaging statements aboutthe A.F. of 1,.,and other unions, and gave wage raises to employees aboutr WORTHINGTON CREAMERY AND PRODUCE COMPANY127September 1942 in order to discourage membership and activity in the Union.Accordingly, the undersigned will hereinafter recommend that these portions ofthe complaint be dismissed.B. Dominationof and interference with the formation and administration of theIndependentOn October 13, 1938, the organizers of the Independent held a meeting in the"hatchery office" of the respondent.These organizers were Russell Fowler,cashier for the 'respondent, Erick Dirks, foreman of the "feeding floor," FredHyke, foreman of the ice cream department, Luke Van Drunen, foreman of thechicken-picking department, O. H. Griffith, foreman or head engineer in the powesrdepartment, George Meyeraan, foreman of the chicken-packing department, R. W.Hoxie, a foreman, and Earl Silver, an employee in the creamery department'At the meeting the advisability-of forming a union was discussed'and a com-mittee, composed of all of the above named employees, was appointed to circa=late among the employees a paper on which they were to indicate their interestin forming a union and willingness to attend a meeting to be held for that pur-pose onOctober 14 by signing their names.This paper was circulated on respondent's premises, to the employees by thecommittee, and a meeting was held in the respondent's garage on the night ofOctober 14, 1938.2At this meeting the officers and directors of the Independentwere elected as follows : Fowler, president ; Griffith, vice president ; Helen Meek-lenburg, a general office worker, secretary ; Geryl Gardner, treasurer ; and JohnZweep, Silver, Ray Kellam, A. J. Lundquist and John Engelkes, directors.Ofthe above directors, Zweep was foreman in the hatchery department and Kellamwas foreman over the carloading department. Shortly after this meeting theBoard of Directors with the aid of an attorney drafted the charter and bylawsfor the independent which were later voted on and accepted.1Fowler, who was still employed by the respondent at the time of the hearing,testified)to the above facts.Ralph W. Bergstrom, who was vice president of the respondent in1938 and president at the time of the hearing, testified that Hoxie, Meyeraan, ValkDrunen, Griffith and Dirks were "minor department" foremen and were not considered to,be foremen under the Wage and Hour Law (Fair Labor Standards Act).With respectto the duties of minor depaitinent foiemen, Bergstrom testified that they had "from 1 to,30 or 40 [employees under their supervision] at different times of the year" ; that morethan 20 percent of their time is used in manual work ; that, prior to the organization ofthe Independent, they made recommendations for wage increases ; that they had the powerto hire and dischaige employees, but were first required to confer with management; andthat they have authority to lay off employees at the end of seasonal work.The fact thatthese "minor department foremen" were considered subject to the wage and hour provisionsof the Fair Labor Standards Act is not conclusive as to their status as foremen. Theundersigned takes judicial notice of the rulings and interpretations of the Wage and flourDivision of the Department of LaborThese rulings merely hold that foremen are subjectto the provisions of that Act when a certain percentage of their time is spent in manual work,as distinguished from purely supervisory duties, and are not determinative of their statusas foremen or supervisors.In the circumstances of this case,it is clear and the under-signed finds that the above-designated foremen were representatives of management andtheir actions are attributable to the respondent.2The record discloses that after the above mentioned meetings the Independent con-tinued to hold meetings on the premises of the respondent.At thetime of the hearingthe regular meetings of the Board of Directors of the Independent were still held on respond-ent's premises.For these meetings the Independent paid the respondent at the rate of50 cents for use of the"hatchery office" and $2 for use of the garage.Bergstrom testified)that,when the meetings were first held, E O. Olson was the officer of the respondentthrough whom arrangements for use of the premises would have been made.Olson wasnot called as a witness. 128DECSSIsNSOF NATIONALLABOR RELATIONS BOARDAt sometime on or before January 10, 1939, Fowler as a committee of one forthe Independent, conferred with E. 0 'Olson, president of the respondent at thattime.Fowler requested that the respondent recognize the Independent as thebargaining agent for all the employees and presented a copy of the charter andbylaws to Olson for his approvalWith respect to this conference, Fowler testi-fied, and the undersigned finds, that the following conversation took place:A. I gave him the copy and told hiin I would like to have him look it over,and see whether he would accept the charter as the board of the Inde--pendent union had drawn it up and as it had been accepted by the unionmembers-employees of the company.Q. Do you recall what Mr. Olson said?A.He said he would .3Within a few days Olson returned ,the copy of the charter and bylaws to Fowler,signed as followsSigned and accepted this 10th day of January, 1939, at Worthington,Minnesota.Worthington Creamery AndProduce CompanyBy E. O. OlsonFowler then had the charter and by laws printed in booklet form, includingOlson's acceptance as, noted above.Fowler testified, and the undersigned findsthat it was the Independent's intention, as bargaining agent for the employees,to enter into contractual relations with the respondent by having Olson acceptthe charter and bylaws.That the respondent, by Olson's signing of the charterand bylaws, intended to enter into a contract with the Independent as theexclusive bargaining agent for all employees is clear by reason of the wordingof this document, which in effect is a combination of charter and bylaws and acontract, embracing provisions relating to the terms and conditions of employ-ment, and the undersigned so finds.' The record indicates-that neither Olsonnor any other officer of the respondent, with the possible exception of Bergstrom,attempted to ascertain that the Independent represented a majority of therespondent's employees before entering into this contract with the Independent.'Although no foremen were officers or members of the Board of Directors of theIndependent at the time of the hearing, the evidence does disclose that foremenand other representatives of management's did occupy such positions in theIndependent for at least 3 years after its formation.'Olson was chairman of the Board of Directors of the respondent at the time of thehearing, but as noted above, was not called as a witness, although not shown to beunavailable.4 Provisions in the charter and bylaws provide that the respondent will deduct from wagesdelinquent dues of members of the Independent, that "new employees shall first makeapplication for membership to the Union" before being permitted to start work for therespondent, and for seniority rights.6 In this connection, Bergstrom testified as follows :I talked to those who attended the meeting-I think, perhaps, the original meeting,and asked them if they had a majority of the employees there and if the majority ofthem were in favor of the union.6 Fowler, respondent's cashier, and hereinafter found to be a representative of manage-ment, was an officer and director of the Independent until October 1941. WORTHINGTON CREAMERY AND PRODUCE COMPANY129September 1942 in order to discourage membership and activity in the Unionthe Independent.. It was still in effect at the time of the hearing, pursuant toan automatic renewal clause.The contract contains the following provision :N. The Company agrees not to hire any employee until such employeemakes an application for membership in the Union as herein provided, andsaid Company agrees not to retain any employee in its employ unless suchemployee becomes a member of the Union within fifteen days from thedate of such employment.By the wording of this clause the undersigned believes and finds that therespondent and the Independent intended thereby to enter into a form of closedshop agreementDuring the term of the contract it has been construed as suchby the parties.The evidence supports this finding in that at the time of thehearing all but a few new employees were members of the Independent, andin, that the respondent upon the request of the Independent at various timesnotified employees that their dues were in arrears.By implication, these noticesthreatened discharge unless the dues were paid promptly.The respondent on an undisclosed number of occasions gave money, ice creamand other donations to the Independent.The donations were in connection withpicnics and parties sponsored by the Independent. Standing alone, the under-signed would not consider these donations as material financial support to theIndependent.However, in addition to these donations, the respondent rentedits premises to the Independent for meetings at rates which the undersignedconsiders nominal.Accordingly, the undersigned believes and finds that therespondent contributed financial and other support to the Independent.Fowler, as cashier for the respondent, clearly was a representative of manage-ment, although without any supervisory authority?The fact that he and sixforemen were on the organizing committee leads the undersigned to the con-clusion that the Independent was the creature of the respondent.These fore-men were responsible for their respective departments and did not have anygeneral foreman or supervision over them other than from the main office.Theconstituency of this organizing committee, the solicitation on respondent'spremises for membership in the Independent by the foremen, and the holdingof the first general meeting on the premises of the respondent, unquestionablyled the employees to believe that the Independent was sponsored and favored bythe respondent.On all the evidence, the undersigned finds that the respondent dominated andinterfered with the formation and administration of the Independent and con-tributed financial and other support thereto, and that the respondent therebyinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act. 'Since the Independent is not and never has been the lawful representative ofthe respondent's employees for the purpose of collective bargaining in regardto rates of pay, wages, hours of employment and other conditions of employ-ment, the contract, any extension, renewal, modification or supplement thereof,and any superseding contract between the respondent and the Independent areTFowler was head cashier, for the respondent and worked in the main office of the plant.His work brought hint constantly into association with officers of the respondent and inthe eyes of the employees he was clearly identified with management. 130DECM&IONS OF NATIONAL LABOR RELATIONS BOARDvoid and of no effect. Independent of this finding of the invalidity of the abovementioned contracts,the closed shop provision is invalid,having been madewith a labor organization established,maintained and assisted by unfair laborpractices.Therefore, the closed shop provision does not fall within the provisoof Section 8 (3) of the Act.The undersigned further finds that the respondent,by entering into a contractcontaining a closed shop provision with the Independent,discriminated in regardto the hire and tenure and terms and conditions of employment of its employees,thereby encouraging membership in the Independent and discouraging member-ship in other unions, and that it thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed them in Section 7 ofthe Act.C.The alleged lock-outAt thePlant, the respondent has a "turkey-picking" department.With afew exceptions,the employees in this department are women and at all timeshereinafter mentioned,Sarah Ogg, a "checker",had general supervision over it eWork in the department is seasonal and it is in operation only during the fallof each year,or from about September to December.For the most part theemployees do not work for the respondent during the remainder of the year.In September 1939 about 60 or 70 persons were employed in this department.On or about September 15, 1939,the employees in the turkey-picking depart-ment drew up a petition asking for an increase in the piece-rate.The evidencedisclosesthatWalterHelms, Florence Holm Rol,CeliaKoepsell and EddieVestrum were the instigators of the petition and that it was mainly throughtheir efforts that the petition was circulated among and signed by all but afew of,the employees in the turkey-picking department.Helms and Vestrumthen presented the petition to Fowler,president of the Independent and cashier,for the respondent.Fowler first showed the petition to Ogg and then pre-sented it to Olson,who told Fowlerat the time that the respondent was payingall that it could afford.Shortly thereafter,and about one day after the petitionhad been presented to Fowler,Ogg told the employees that there was no morework and thatthey wouldbe calledback to workby the respondent when needed.Acting on instructions from Bergstrom,Ogg recalled the employees to work atthe same wages after a lay-off of about 5 days, starting on September 21.Certainother employees whose work was incidentalto turkey-picking and who hadnot signedthe petitionwere also laid` off.Helms,Rol, Vestrum,and Koepsellwere not called back to work until a dayor two after the otheremployees hadbeen recalled,even though Helms, Rol and Koepsell had seniority over many ofthe employees.When announcing the lay-off, Ogg, ' upon being asked by Helms the reasonfor the lay-off, told him that he should know.'When employeeMinnie Breezewas calledback to work,Ogg told Breeze that she did not think that Breezewould sign such a paper(as the petition)."Ogg testified that she"might" haveasked some of the employees concerning the instigators of the petition andthat she thought that Helms, Vestrum, Koepsell and Rol were connectedwith it.She further testified and the undersigned finds that these four employees werenot called back to work at the same time as other employees because Bergstrom8 There is no dispute in testimony with respect to Ogg's supervisory status as head ofthe "turkey-picking" department.0 This conversation was testified to by HelmsOgg had been employed by the respondentduring the 1942 season and expected to be employed again in 1943. She was called as awitness by the Board and did not deny the above statement.10This conversation was testified to by Breeze and admitted by Ogg. WORTHINGTON CREAMERY AND PRODUCE COMPANY131had told her to first call back the employees that she felt "... didn't haveanything to do with getting up that petition.""With respect to this lay-off, Bergstrom testified, and the undersigned finds,that on or about September 20, 1939, the market for dressed turkeys was weakand dropping, that it was difficult to dispose of dressed turkeys, that the turkeysat that time were "green and picked very tough," thus causing low wages tothe piece-rate employees, and that for these reasons and also for the reason thatthe turkey pickers were demanding an increase in the piece-rate the respondentdecided on the lay-off until conditions improved.'It is clear from the evidence that the respondent discriminated against Helms,Vestrum, Koepsell and Rol by reason of their concerted activities within themeaning of Section 8 (1) of the Act, and the undersigned so finds 13However, theundersigned finds that the respondent did not discriminate against the otheremployees in the turkey-picking department.Although the respondent admit-tedly was influenced to some extent by the petition in its determination to lay-offthe employees, nevertheless the undersigned believes that the lay-off was mainlycaused by financial considerations and was not a deliberate effort to throttlethe concerted activities of the employees involved.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondents have engaged in unfair laborpractices, the undersigned will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent dominated and interfered with theformation and administration of and contributed financial and other supportto the Independent.It will therefore be recommended that the respondent with-draw all recognition from the Independent as representative of its employeesfor the purpose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditions of employ-ment, and completely disestablish it as such representative.The undersigned, having also found that the respondent entered into anillegal contract with the Independent providing for a form of closed shop, willrecommend that the respondent cease and desist from giving effect to the contractof September 17, 1941, or to any extension, renewal, modification, or supplementthereof, or any superseding contract or agreement which may now be in force.n Bergstrom admitted instructing Ogg to ask the employees to return to work at thesame wages and did not deny the above statement attributed to him by Ogg.12Bergstrom's testimony concerning the weak market and unsatisfactory picking condi-tions is uncontradicted.The reasons for the lay-off appear reasonable and accordingly, theundersigned credits Bergstrom's testimony in this respect.'3 Ogg, when asked whether the delayed recall of these 4 employees was in the nature ofa punishment, replied "I suppose so "The concerted activity of these employees did notresult from any interest or membership in a labor organizationAccordingly the under-signed does not find that the respondent's discrimination against them constituted aviolation of Section 8 (3) of the Act, but that such discrimination constituted interference,restraint, and coercion within the meaning of Section 8 (1) of the Act. SeeGeneralShale Corporationet al. 26 N. L. R. B. 921,549875-44-vol. 52-10 132DECISIONS OF NATIONAL LABOR REfLATIONtS BOARDNothing in this recommendation, however, should be taken to require the re-spondent to vary those wages, hours, and other substantive features with theemployees themselves, if any, which the respondent established in the perform-ance of such contract, as extended, renewed, modified, supplemented, andsuperseded.The undersigned has found that the respondent has discriminated in regardto the hire and tenure of employment of Walter Helms, Florence Holm Rol, EddieVestrum and Celia Koepsell because of their concerted activities in endeavoringto obtain wage increases.for the employees in the respondent's turkey-pickingdepartment.By reason of this discrimination the above four employees lost wages for atleast one day's work in September 1939.However, a claim covering the abovediscriminations was not made by the employees involved until the Union filedwith the Board a second amended charge dated June 16, 1943.. Upon the basis ; fthis amended charge, the Board moved to amend the complaint at the hearing.Under these conditions the undersigned will not recommend that the respondentmake whole these four employees for any loss of wages resulting from the abovefound discriminations.14Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.General Drivers, Helpers, Warehouse, Produce & Creamery Employees Union,Local 909, affiliated with Teamsters Joint Council No. 34, A. F of L., and In-dependent Dairy & Produce Workers Union, are labor organizations within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofIndependent Dairy & Produce Workers Union, and by contributing financialand other support to it, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of itsemployees, thus discouraging membership in labor organizations and encourag-ing membership in Independent Dairy & Produce Workers Union the respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.-4.By discriminating in regard to the hire and tenure of employment of WalterHelms, Florence Holm Rol, Eddie Vestrum, and Celia Koepsell, because of theirconcerted activity the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (1) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is'engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.7.The respondent did not interfere with, restrain, and coerce its employeesby warning them against affiliation with "outside" unions, by disparaging theA. F. of L. and by granting wage increases.8.The respondent did not discriminate against its employees in regard to theirhire and tenure of employment by the alleged lock-out and discharge in September1939.14N.L.R. B. V. Metal Mouldings Corp.,(C.C.A. 6)decided April 6, 1943, enforcing asmodified 39 N. L. R. B. 107. WORTHINGTON CREAMERY AND PRODUCE COMPANY133RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the un-dersigned recommends that the respondent, Worthington Creamery & ProduceCompany, and its officers,agents, successors,and assigns,shall :1.Cease and desist from(a)Discouraging membership in any labor organization of its employees andencouraging membership in Independent Dairy & Produce Workers Union or anyother labor organization of its employees, or in any other manner discriminatingin regard to their hire or tenure of employment or any term or condition oftheir employment ;(b)Dominating or interfering with the formation and administration of Inde-pendent Dairy & Produce Workers Union, or the formation or administrationof any other labor organization of its employees, and from contributing supportto Independent Dairy & Produce Workers Union or any other labor organizationof fts employees ;(c)Giving effect to its contract of September 17, 1941, or to any extension,renewal, modification or supplement thereof, or to any superseding contract oragreementwhich may now be in force with the Independent Dairy & ProduceWorkers Union ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, and assistlabor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffect the policies of the Act :(a)Withdraw all recognition from Independent Dairy & Produce WorkersUnion as the representative of any of its employees for the purpose of dealingwith the respondent concerning grievances,i labor disputes, wages, rates of pay,hours of employment, or other conditions 'of employment, and completely dis-establish Independent Dairy & Produce Woikers Union as such representative,(b)Post immediately in conspicuous places in all of the respondent's estab-lishments, and maintain for a period of at least sixty (60) consecutive daysnotices to its employees stating: (1) that the respondent will not engage in.theconduct from which it is, recommended that it cease and desist in paragraph 1(a), (b), (c) and (d) hereof; and (2) that it will take the affirmative actionset forth in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Eighteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is recommended that the complaint be dismissed insofar as it alleges thatrespondent interfered with, restrained, and coerced its employees by warningthem against affiliation with "outside" unions, by disparaging the A. F of L.and by granting wage increases.It is further recommended that the amended complaint be dismissed insofar asit alleges that the respondent discriminatorily "locked-out" and discharged itsemployees in `September 1939.It is further recommended that unless on or before ten(10) days from thereceipt of this Intermediate Report the respondent notify said Regional Directorin writing that it will comply with the forgoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid. 134DECQ',SIONSOF NATIONALLABOR REII.Af1ZONIS BOARAs provided in Section-38 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series 2-as amended,effective October 28,1942-any party may within fifteen(15) days from the date of the entry ofthe order transferring the case to the Board,pursuant to Section 32 of ArticleII of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington, D O., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as herelied upon,together with the original and four copies of a brief in supportthereof.As further provided in said Section 33,should any party desire per-mission to argue orally before the Board,request therefor must be made in writ-ing to the Board within ten (10)days from the date of the order transferringthe case to the Board.JOHN H.EAnnJ,Trial ExaminerDated July 14, 1943.